OPINION OF THE COURT
Mahoney, P. J.
This CPLR article 78 proceeding was originally commenced *302by 43 of New York’s 58 County Sheriffs, all of whom are responsible for the operation of jails and local correctional facilities within their respective counties. Six additional Sheriffs were later joined as petitioners. Respondents include representatives of the Department of Correctional Services, which is charged with the responsibility of accepting and keeping all persons sentenced to a term of imprisonment in a State correctional facility, the Commission of Correction, which oversees all correctional institutions in the State and promulgates rules and regulations establishing minimum standards for the care of persons confined therein, and the State Division of Parole, which is responsible for the supervision of persons paroled from State correctional facilities.
The genesis of the dispute is the recognized problem of overcrowding in the prison system of this State. Generally, where a defendant in a criminal action is incarcerated prior to conviction and sentencing, the individual is confined at the local correctional facility of the county in which the action is pending. After sentencing, the defendant is committed to the custody of the Department and is ultimately assigned to a State correctional facility. After sentencing, there is some delay while certain paperwork is processed before the prisoner is "State-ready”. Because of cost and lack of space, the County Sheriffs want the Department to accept prisoners as soon as they become State-ready. The problem is compounded by the fact that the Commission has promulgated regulations, which apply to both county and State facilities, establishing maximum capacity. In some circumstances, County Sheriffs, faced with a delay by the Department in accepting State-ready prisoners and maximum capacity in their correctional facilities, are forced to house prisoners in other counties’ facilities at a great cost to the county. Finally, the Sheriffs contend that the Division of Parole unreasonably delays the processing of alleged parole violators, who remain in county facilities until their parole is formally revoked and they, thus, become State-ready.
In response to these circumstances, the Sheriffs commenced this CPLR article 78 proceeding seeking to (1) compel the Department to accept all prisoners and parole violators within 48 hours after they become State-ready, (2) compel the Division of Parole to timely process parole violators, (3) require the State to compensate the counties where the Department does not timely accept State-ready prisoners or the Division of Parole does not timely process parole violators, and (4) enjoin *303the Commission from enforcing regulations prohibiting overcrowding in county facilities so long as the Department has not removed State-ready prisoners from the county facilities. Respondents answered, opposing the relief sought, and counterclaimed seeking an order directing petitioners to construct additional jails or apply to create substitute jails. Supreme Court dismissed petitioners’ claim for monetary compensation, the cause of action against the Division of Parole and the counterclaim. Supreme Court also ordered, inter alia, that, absent exigent circumstances, the Department must accept prisoners, including parole violators, within 10 days after notification that they are State-ready and enjoined the Commission from enforcing its minimum standards to the extent that overcrowding is caused by State-ready prisoners and adjudicated parole violators remaining in the county facilities beyond the 10-day period set forth above. The Department and the Commission (hereinafter collectively referred to as respondents) appeal, challenging the affirmative relief ordered by Supreme Court and the dismissal of their counterclaim.* Petitioners appeal from Supreme Court’s dismissal of the claim against the Division of Parole.
We turn first to respondents’ claim that Supreme Court erred in holding that the Department must accept prisoners within 10 days after they are State-ready. The basis for petitioners’ position in this regard is CPL 430.20 (1), which provides in pertinent part: "When a sentence of imprisonment is pronounced * * * the defendant must forthwith be committed to the custody of the appropriate public servant and detained until the sentence is complied with.” This statute has been held to require that the public servant to whom custody of the defendant has been committed accept the defendant without delay (see, Crespo v Hall, 56 NY2d 856, 858; County of Nassau v Cuomo, 121 AD2d 428, mod on other grounds 69 NY2d 737). Further, in several recent cases, courts have mandated that State officials accept certain persons committed to their custody within a specific time period (see, Crespo v Hall, supra [10 days]; Matter of Dooley v Coughlin, 134 AD2d 350 [14 days]; Matter of County of Monroe v Cuomo, 132 AD2d 1003, lv denied 70 NY2d 608 [14 days]; County of Nassau v Cuomo, supra [10 days]). However, each of those cases involved *304a court tailoring relief to the specific facts and circumstances of the case. In Dooley, County of Monroe and County of Nassau, the relief concerned specific county detention facilities. In Dooley, the proof established that State-ready inmates had remained in Suffolk County Correctional Facility for months awaiting acceptance by the Department, resulting in a dangerously overcrowded situation at that facility. Likewise, in County of Monroe and County of Nassau, proof established that the county facilities were filled to capacity. In another recent case involving Erie County, the Supreme Court set a 10-day period but only when the county facility’s population exceeded 500 inmates (Matter of Higgins v New York Dept. of Correctional Servs., Sup Ct, Erie County, Aug. 17, 1987, Kane, J.). The relief ordered in Crespo was State-wide, but was limited to commitments to the State Division for Youth and was based on proof regarding not only the capacity of New York City detention facilities but also facilities of the State Division for Youth. The instant case is very different and such difference strikes at the heart of the distinction between legislation and adjudication.
The Legislature has the authority to amend CPL 430.20 (1) to define "forthwith” as a specific time period, and it may do so based on whatever policy considerations it deems appropriate. The judiciary may use the equitable remedy of injunction to define "forthwith” as a specific time period, but only where, based on evidence presented in a particular dispute, such extraordinary relief is necessary to give the statute any meaning and to provide relief to the prevailing party. Such is the situation in the above-discussed cases. In the instant case, Supreme Court established a time period with State-wide applicability. Yet, the proof in the record does not demonstrate that every county correctional facility in the State holds State-ready inmates for a prolonged period of time with the result that every such facility is overcrowded. Indeed, the petition states that only 28 of the 58 local correctional facilities are operating beyond capacity. Nor is there any evidence indicating that 10 days is appropriate for every local facility. Thus, unlike the cases discussed earlier, the proof in the record does not warrant the extraordinary relief ordered by Supreme Court. Without disputing the wisdom of such relief, it is more properly a legislative remedy, not an adjudicatory one.
Next, respondents claim that Supreme Court erred in enjoining the Commission from enforcing its minimum stan*305dards to the extent that overcrowding is caused by the failure of the Department to accept State-ready prisoners. The regulations of the Commission provide a maximum capacity for each local correctional facility and prohibit the placement of prisoners in excess of such capacity (see, 9 NYCRR part 7040). Petitioners’ argument is that it is inequitable for them to be penalized for failure to comply with the regulations where such failure is caused by the Department’s refusal to timely accept State-ready inmates. This argument appears at first glance to have merit: the Department is charged with the responsibility of housing prisoners and it would be inappropriate for it to solve its overcrowding problem by the expedient of foisting the prisoners on the counties. However, the considerations behind 9 NYCRR part 7040 are broader than simply the relationship between the counties and the Department. The Commission is charged with establishing minimum standards for the care, custody, treatment and supervision of inmates in the local correctional facilities as well as State correctional facilities (Correction Law § 45 [6]). This legitimate concern of the Commission does not become irrelevant simply because the overcrowding situation is the fault of the Department rather than the counties. The Commission lawfully promulgated 9 NYCRR part 7040 and the fact that the Department may have caused the overcrowding does not provide legal justification for interfering with the Commission’s authority.
We agree with Supreme Court that petitioners do not have standing to challenge the timeliness of parole revocation procedures. In order to establish standing, a petitioner must show, not only that delay in parole revocation proceedings will have a harmful effect on them, but also that the interest asserted by them is arguably within the zone of interest to be protected by the statute (see, Matter of Sun-Brite Car Wash v Board of Zoning & Appeals, 69 NY2d 406, 414). Here, the statute sets forth certain time periods within which parole revocation procedures must take place (see, Executive Law § 259-i [3]). It is clear that these procedures were designed to protect the due process rights of parolees (cf., Morrissey v Brewer, 408 US 471, 485, 488). Petitioners have offered nothing to demonstrate that the Legislature also intended to benefit counties by reducing the time that alleged parole violators are in their facilities.
Finally, the counterclaim filed by respondents is patently frivolous and was properly dismissed. It seeks to compel *306petitioners to take steps to alleviate overcrowding at county correctional facilities. To the extent that respondents seek to compel petitioners to construct sufficient additional jails, there is nothing in the record to demonstrate that individual County Sheriffs have the authority to undertake such action. On the contrary, it is elementary that such action may be taken only by the governing body of the county. To the extent that the counterclaim seeks to direct petitioners to obtain permission to designate substitute jails pursuant to Correction Law § 504, it is likewise without merit. Since such action by the Sheriffs would clearly be discretionary in nature (see, Correction Law § 504 [1]), it could not be the subject of a proceeding in the nature of mandamus to compel. Further, the use of mandamus to review to challenge a discretionary act is only available to review a specific decision alleged to be arbitrary and capricious. There has been no such specific decision which is being challenged herein.

 Respondents also appeal from Supreme Court’s denial of their motion to dismiss for failure to join the remaining Sheriffs in the State as necessary parties. Because of our resolution of this matter, it is unnecessary to address this issue.